Name: Council Regulation (EEC) No 3072/79 of 18 December 1979 on the conclusion of the Agreement between the European Economic Community and Indonesia on trade in textile products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities No L 350/27 COUNCIL REGULATION (EEC) No 3072/79 of 18 December 1979 on the conclusion of the Agreement between the European Economic Community and Indonesia on trade in textile products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Community and Indonesia on trade in textile products is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Agreement on trade in textile products negotiated between the European Economic Community and Indonesia should be approved, Article 2 The President of the Council shall give the notification provided for in Article 9 of the Agreement ( x). HAS ADOPTED THIS REGULATION: Article 1 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.The Agreement between the European Economic This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1979. For the Council The President B. LENIHAN (*) The date of entry into force of the Agreement will be pub ­ lished in the Official Journal of the European Com ­ munities by the General Secretariat of the Council .